Citation Nr: 1637861	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  08-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to January 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Veteran testified at a hearing before a Veterans Law Judge who has since retired.  A transcript of the proceeding is of record.  In December 2015 correspondence, the Veteran was offered an opportunity for another hearing; but he did not request another hearing.

This matter was most recently before the Board in February 2016 when it was remanded for development.  However, after reviewing the evidence, the Board finds that further development is needed and that the appeal should be remanded again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back condition.  Service treatment records show that the Veteran was involved in a motor vehicle accident in September 1968, a few months prior to enlistment.  X-rays following the accident were negative, but pain to palpation in the lumbar spine was noted.  The report of a November 1968 enlistment examination showed no abnormalities.  However, subsequent treatment records show complaints of low back pain as well as diagnoses of low back syndrome and a muscle strain of the low back.  A March 1970 examination of the lumbosacral spine was negative.  A March 1973 VA examination also showed no abnormalities of the lumbar spine.  

Pursuant to a December 2010 remand, the Veteran was afforded a VA examination to determine whether a back disability pre-existed service and if so, whether it was aggravated by service.  Following that examination in February 2011, the diagnosis was a lumbar spine strain.  The VA examiner could not opine without resorting to mere speculation whether the Veteran had a spine disability that clearly and unmistakably existed prior to service.  The examiner acknowledged that the Veteran sustained a back injury in a motor vehicle accident prior to service.  However, the Veteran's enlistment examination was normal, which would imply that the Veteran's prior lumbar spine condition had resolved.  

The VA examiner also opined that the Veteran's current low back condition is less likely as not due to any injury or other event related to service.  The examiner reasoned that the Veteran's March 1973 VA examination showed no abnormalities of the lumbar spine and that there is no objective evidence of low back complaints in the last 12-14 months of active duty.  Furthermore, the examiner noted that there is no objective evidence that the prior low back complaints did not resolve.  There is also very little actual current objective medical documentation of an ongoing lumbar spine disorder or the onset of lumbar spine disorder in active duty. 

The Board finds that the VA examination is inadequate for several reasons.  The examiner did not find clear and unmistakable evidence that the Veteran's back disability pre-existed service, so the Veteran would be presumed sound.  In providing her opinion, the examiner noted that there is a lack of documentation of an ongoing lumbar spine disorder since service.  However, in his substantive appeal, the Veteran stated that he has had back pain since service and the Board noted the same in the remand.  The examiner did not consider these allegations.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, the examiner's opinion relies on the absence of low back complaints in the last 12-14 months of active duty and the Veteran's March 1973 VA examination, which showed no abnormalities of the spine.  The examiner failed to address the Veteran's in-service complaints of back pain and his diagnosed low back syndrome and muscle strain.  Therefore, the Board finds that a new medical opinion should be obtained determining whether the Veteran's in-service back problems are related to his current low back disorder.   

In the most recent remand, the Board instructed the RO to attempt to obtain any records pertaining to chiropractic treatment received in 1980 and the 2001 motor vehicle accident, to include x-rays.  The Veteran's representative argued that there was no indication any attempt was made to obtain those records.  On the contrary, a March 2016 letter requested that the Veteran provide information to enable to the RO to obtain any records.  The Veteran did not respond.  On remand, he should be provided another opportunity.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain the names and addresses of the chiropractor who treated the Veteran beginning in 1980 and the provider who treated him after the 2001 motor vehicle accident.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his low back condition.  The claims folder should be made available to the examiner for review.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner is requested to specifically address whether it is at least as likely as not (50 percent probability or greater) that any low back condition, had its onset in service or is etiologically related to service, specifically addressing the Veteran's allegations of pain since service.  The examiner should also specifically address the Veteran's service treatment records, which show in-service complaints of back pain, low back syndrome and a muscle strain of the low back.  The examiner should consider, and discuss as necessary, the report that x-rays conducted after a May 2001 motor vehicle accident showed damage to the back that pre-dated the May 2001 accident.  

A complete rationale must be provided for all opinions. 

3. Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran and his representative should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

